493 F.2d 1354
Vedora STALLWORTH, as Administratrix of the Estate of ErnestLee Stallworth, etc., Plaintiff-Appellant,v.Otis McFARLAND et al., Defendants-Appellees.
No. 73-2828.
United States Court of Appeals, Fifth Circuit.
May 16, 1974.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Jr., Judge.


1
Donald L. Mayeux, Louis Dischler, Jr., Robert K. Guillory, Eunice, La., for plaintiff-appellant.


2
Donald Soileau, John Saunders, Mamou, La., for Otis McFarland.


3
James Lynn Davis, Henry H. Lemoine, Jr., Many, La., for Edgar Savell.


4
Wilton, H. Williams, Jr., Joseph W. Milner, Shreveport, La., for Sabine River of La.


5
Before JONES, THORNBERRY and COLEMAN, Circuit Judges.

PER CURIAM:

6
The facts of the case, the questions presented, and the disposition by the district court are set forth in that court's opinion.  Stallworth v. McFarland, W.D.Louisiana, 350 F. Supp. 920.  The decision is free from error.  The judgment is affirmed.